     Case: 1:19-cv-06746 Document #: 19 Filed: 06/16/20 Page 1 of 1 PageID #:130

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Robert Raymond Briggs
                                 Plaintiff,
v.                                                   Case No.: 1:19−cv−06746
                                                     Honorable John Robert Blakey
Mark T Schneid, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 16, 2020:


        MINUTE entry before the Honorable John Robert Blakey: The 7/9/20 status
hearing is stricken and reset for 8/12/20 at 11:00 a.m. in Courtroom 1203. If Plaintiff has
not yet done so, he must ensure that all named Defendants are served prior to the next
court date. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
